The Honorable Mike Ross State Senator P.O. Box 374 Prescott, AR 71857
Dear Senator Ross:
This is in response to your request for an opinion regarding Act 605 of 1993 and its requirement that certain elected law enforcement officers in Arkansas complete the Arkansas Commission on Law Enforcement Standards and Training police training course prior to accessing information from the Arkansas Crime Information Center (ACIC). The thrust of your question is whether or not constables, as elected constitutional officers who serve the county and state in a law enforcement capacity, should be able to access information from ACIC.
In my opinion, regardless of whether constables should have access to ACIC, Act 605 now prohibits them from accessing ACIC unless they or a law enforcement officer in their department has completed the requisite police training course.
Act 605 added the following subsection to A.C.A. § 12-12-211
(1987) regarding who may have access to ACIC information:
  (e) An elected law enforcement officer of a political subdivision of this state shall not be allowed access to information from the Arkansas Crime Information Center unless either the elected law enforcement officer or a law enforcement officer within his department has successfully completed the preparatory program of police training required by the Arkansas Commission on Law Enforcement Standards and Training for certification of law enforcement officers.
Under this provision, it appears that constables, as elected law enforcement officers of political subdivisions of the state may be given access to ACIC information following their successful completion (or the successful completion by another law enforcement officer in their department) of the above referenced training course. The question of whether this is an appropriate requirement is a question for the legislature and cannot be addressed by this office in an official legal opinion.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh